DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "215" and "560" have both been used to designate an airflow sensor.  Also, it is not clear whether these two reference characters are referring to the same or two different airflow sensors.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “236” has been used to designate both sleeve opening and inner surface.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
"215" described on Page 8, lines 7-8; 
"560" described on Page 8, line 9;
"200" described on Page 9, line 10; 
"450" described on Page 11, line 24; 
"550" described on Page 14, line 4;
"650" described on Page 15, lines 2-3; and
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
"480" shown in Fig. 3.  
"237" shown in Fig. 10.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the activation means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 7, line 20, the first occurring abbreviation "USB" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Page 15, lines 6-9, the examiner suggests the applicant to change all the occurring terminology "the slot." to -- the second slot 661. -- 
Page 15, line 10, the examiner suggests the applicant to change "the slot 662" to -- the first slot 662 --.
Page 15, line 15 describes, "a retaining shoulder 671" for the first time, but Page 15, lines 22-24 to Page 16, lines 5-12 describe, "retention shoulder 671".  The examiner suggests the applicant to use the same terminology with the same reference number consistently throughout the entire specification for clear understanding.  
Page 15, line 25 describes, "slot 552", but because the drawings do not show this reference number and Figures 5a-5c have reference number in 600th numbers it is not clear what the slot 552 is.  
Page 16, line 11, it seems that "slot 663" should be -- slot 661 -- Page 16, lines 9 and 10 describe, "slope 663" and Page 15, line 6 describes, "second slot 661". 
Throughout Pages 15-16, the reference number "662" is described as "a generally L-shaped first slot 662", "the slot 662", "slot 662" and "L-shaped slot 662".  The examiner suggests the applicant to use the same terminology with the same reference number consistently throughout the specification for clear understanding. 
Page 18, line 7, it seems that "hatch section 235" should be either -- hatch section 220 -- or -- the sleeve 235 --.
Page 21, line 3, "housing 100" should be -- housing 200 --. 
Page 23, line 15, the examiner suggests the applicant to change "the aerosol forming member 700" to -- the aerosol forming component 700 --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 11, 14, 15, 21, 24, 25, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is that clear whether "the slot" of claim 5 is referring to "a first slot" recited in claim 2 or some other slot.
Claim 6 recites the limitation "the slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 also has the same problem as claim 5.  
Claims 5 and 6 recite, "the slot".  It is not clear whether this slot is "a first slot" recited in claim 2 or a different slot because while claims 3 and 4 depended on claim 2 recite, "the first slot", claims 5 and 6 simply recite, "the slot".  
Claim 11 recites the limitation "the pivoting lug" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 11 should be depended on claim 7 instead of claim 1 because while claim 1 does not recite, "a pivoting lug", claim 7 recites, "a pivoting lug" for the first time.  
Claim 14 recites the limitation "the anchoring projection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Since claim 12 recites, "an anchoring projection" for the first time, it seems that claim 13 should be depended of claim 12 instead of claim 1 because claim 14 is depended on claim 13.  
Claim 14, recites, "the retention shoulder exerts a force with a distal component on the anchoring projection."  It is not clear what the distal component is since the specification does not describe this distal component on the anchoring projection and the drawings do not shown nothing on the anchoring projection. 
Claim 15 recites the limitation "the first slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Since claim 2 recites, "a first slot" for the first time, it seems that claim 12 should be depended on claim 2 instead of claim 1 because claim 15 is depended on claim 14, which is depended on claim 13, which is depended on claim 12.
Claim 21, line 2 recites, "a space".  It is not clear where this space is located.  Is the space inside the housing, outside the housing, in the hatch section, or in the chassis section?
Claim 24 is simply listing three components of the housing without how these three components are structurally related with each other and related with to all the elements recited in claim 1.  
Claim 25, line 7 recites, "a biasing cam", but claim 25 does not recite what this biasing cam biasing with.  
Claim 31 is simply listing elements without reciting any structural relationship related with each other and related with to all the elements recited in claim 1

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hearn et al (US Patent Application Publication No. 2013/0037042 A1).
Hearn discloses a device for an electronic aerosol provision system, the device comprising: a housing 2, 8, the housing 2, 8 comprising a chassis section 2 and a hatch section 8, wherein the hatch section 8 is connected to the chassis section 2 and moveable between a first position and a second position (see Figs. 2 and 3); wherein when in the first position a biasing cam (not labeled, see a projection formed on the hatch section 8 engaging a spring 13 shown in Figs. 2 and 3) is biased against the hatch section 8, the hatch section 8 being prevented from moving to the second position by a releasable lug 15; (claim 12) wherein the hatch section 8 further includes an anchoring projection 16; (claim 16) wherein the device further includes a biasing spring 13 to bias the biasing cam towards the hatch section 8; and (claim 19) wherein the hatch section 8 includes a sleeve (walls forming the recess 12) for receiving an aerosol forming component 1.  

Claim(s) 1, 13, 19, 21, 23, 24, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hepworth et al (US Patent Application Publication No. 2019/0254346 A1).
Hepworth discloses a device for an electronic aerosol provision system 1200, the device comprising: (claim 1) a housing 1202a, 1202b, the housing 1201a, 1202b comprising a chassis section 1202a and a hatch section 1202b, wherein the hatch section 1202b is connected to the chassis section 1202a and moveable between a first position and a second position (see Figs. 12a and 12b), wherein when in the first position a biasing cam 1264a is biased against the hatch section 1202b, the hatch section 1202b being prevented from moving to the second position by a releasable lug 1290; (claim 13) wherein the biasing cam 1264a includes a retention shoulder (not labeled, see Figs. 12a-12b a flat surface behind the slanted surface that engaging with the releasable lug 1290); (claim 19) wherein the hatch section 1202b includes a sleeve (not labeled, see Fig. 12a holding an aerosol forming component 1224) for receiving an aerosol forming component 1224; (claim 21) wherein the housing comprises one or more inlets 118 for conveying air into a space (see Fig. 1) when the hatch section 1202b is in the first position; (claim 23) wherein at least one inlet 118 is present on the chassis section 1202a (also see Fig. 1); 
And (claims 24 and 31) wherein the housing comprises a power supply 112, an activation means (not shown, a user operating button described in Paragraph [0075]) and electronics (see end of Paragraph [0075]) for operating the device.

Claim(s) 25, 26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zethoff et al (US 6,942,118 B2).
Regarding claims 25, 26, and 28, Zethoff discloses a mechanism for pivotally moving a first component 17 relative to a second component 15, the mechanism comprising: (claim 25) a first lug 27 (lug on left side) and a second lug 27 (lug on right side) on the first component 17; a first slot 19 (slot on left side) and a second slot 19 (slot on right side) on the second component 15, the first lug 27 and the second lug 27 being received respectively in the first slot 19 and the second slot 19 (see Figs. 1-3); and a biasing cam 38 rotatably mounted to either the first component 17 or the second component 15; (claim 26) wherein the first slot 19 allows movement of the first lug 27 along a single axis only; (claim 28) wherein the first lug 27 and the second lug 27 are on the first component 17, and the first slot 19 and the second slot 19 are on the second component 15.

Regarding claims 25, 29, and 30, Zethoff discloses (claim 25) a mechanism for pivotally moving a first component 15 relative to a second component 17, the mechanism comprising: (claim 29) a first lug 27 (lug on left side) and a second lug 27 (lug on right side) on the second component 17; a first slot 19 (slot on left side) and a second slot 19 (slot on right side) on the first component 15, the first lug 27 and the second lug 27 being received respectively in the first slot 19 and the second slot 19 (see Figs. 1-3); and a biasing cam 38 rotatably mounted to either the first component 17 or the second component 15; (claim 30) wherein the first component 15 is a housing which forms an enclosed space accessed via an aperture 16 of the housing 15, and the second component 17 comprises a cover which can be moved between a position covering the aperture 6 and a position revealing the aperture 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hepworth et al (US Patent Application Publication No. 2019/0254346 A1).
Regarding claim 18, claim 18 recites "the hatch section includes a mouthpiece including an outlet."
While Figures 12a and 12b of Hepworth show the chassis section 1202a including a mouthpiece having an outlet 1234 and not the hatch section.  However, Hepworth disclose many different embodiments having different arrangements of the chassis section, the hatch section, and the mouthpiece. In Figures 13a-13c, the device 1300 comprises a chassis section 1302a and a hatch section 1302b, wherein the hatch section 1302b includes a mouthpiece 1302 including an outlet 1334.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Hepworth such that it would have a hatch section including a mouthpiece with an outlet as taught by another embodiment shown in Figures 13a-13c of Hepworth because placing the mouthpiece either with the chassis section or the hatch section only deals with rearrangement of part, which does not affect or change the main function of the mouthpiece.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 22, claim 22 recites, "at least one inlet is present on the hatch section."  Hepworth, however, only discloses the inlet presented on the chassis section only and not on the hatch section.  
On the other hand, whether the inlet is presented on the chassis section or the hatch section, the inlet will allow air to enter the housing.  Therefore, presenting the inlet on the hatch section instead of the chassis section only deals with rearrangement of part.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the hatch section taught by Hepworth such that it would have at least one inlet as taught by the instant invention because whether the inlet is presented on the chassis section or the hatch section, the inlet will allow air to enter the housing.  Therefore, presenting the inlet on the hatch section instead of the chassis section only deals with rearrangement of part.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claims 2-4, 20, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/


/Hae Moon Hyeon/Primary Examiner, Art Unit 2831